Citation Nr: 0932753	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  00-22 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for low back strain, degenerative disc disease, L2-L3 
and L3-L4, central, and slightly right-sided disc herniation 
at L5-S1, bulging annulus L2-L3.

2.  Entitlement to a compensable initial evaluation for 
residuals, dislocated right (dominant) shoulder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The Veteran had active service from September 1995 to 
September 1999, as well as periods of unverified reserve 
component service prior to and following his active service, 
including reserve service through at least 2004.  This matter 
initially came before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the San 
Juan, the Commonwealth of Puerto Rico Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The Board Remanded 
the appeal in December 2004.

By a rating decision issued in November 2008, the Veteran was 
granted service connection for depression and for migraine 
headaches.  There is no evidence of record that the Veteran 
disagreed with any aspect of the initial grants of service 
connection for those disabilities.  No issue regarding 
headaches or depression is before the Board for appellate 
review at this time.


FINDINGS OF FACT

1.  The Veteran's service-connected low back strain and 
degenerative disc disease, with right-sided disc herniation 
at L5-S1 and bulging annulus at L2-L3, is manifested by 
episodes of moderate, sharp, aching pain one to six days per 
week, with noncompensable limitation of motion, but is not 
manifested by pain on motion, additional loss of motion or 
function during episodes of pain, or by an neurologic 
symptoms which would warrant a separate evaluation.

2.  Although the Veteran had some complaints of pain, slight 
limitation of motion, and some objective evidence of 
decreased muscle strength at the time of 2002 VA examination, 
no symptomatic residuals of the Veteran's service-connected 
dislocated right shoulder were found on VA examination 
conducted in 2008, and radiologic examination disclosed no 
abnormality.  




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for low back strain, degenerative disc disease, L2-L3 
and L3-L4, central, and slightly right-sided disc herniation 
at L5-S1, bulging annulus at L2-L3, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5237, 5243 (2009).

2.  The criteria for a compensable initial evaluation for 
residuals, dislocated right (dominant) shoulder, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. Part 4, including §§ 4.7, 4.71, 4.71a, 
Diagnostic Codes 5201, 5202, 5203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to higher 
evaluations for his service-connected back and right shoulder 
disabilities than the evaluations initially assigned.  Before 
addressing the merits of these claims, the Board will address 
whether VA has met its statutory duties to provide the 
Veteran with notice and assistance before addressing the 
legal and factual issues raised on appeal.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Here, the Veteran is challenging initial evaluations assigned 
following the initial grant of service connection for each of 
these disabilities.  In Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
these claims for service connection were granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA 
notification duties to the Veteran to the extent necessary. 

Duty to assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records, other official 
service department records as necessary, pertinent treatment 
records, and providing an examination, when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records from his active 
service are of record.  In 2003, VA notified the Veteran that 
VA had received information that the Veteran had received 
Drill Pay for 59 days, and the Veteran's compensation was 
adjusted accordingly.  In its December 2004 Remand, the Board 
directed that the Veteran's reserve component records be 
obtained.  Records of treatment during reserve service 
through April 2004 were located.  The Veteran has not 
indicated that there are any additional reserve service 
treatment records.  The duty to assist has been met.  

The Veteran has been provided with VA examinations of the 
back and shoulders.  VA clinical records have been obtained.  
The Veteran has indicated that there are no relevant non-VA 
or private clinical records, and has not indicated that there 
are any other available records or alternative records which 
might be relevant to the claims addressed on the merits in 
this decision.  In addition, the Veteran has provided several 
statements on his own behalf.  Neither the Veteran nor his 
representative has identified any other evidence of any type 
which should be obtained.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Appellate review may proceed.  

Law and regulations, claims for increased initial evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating was not limited to that reflecting the 
then current severity of the disorder.  The Court also 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate evaluations for separate 
periods based on the facts found during the appeal period.  
Fenderson at 126-28.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  

1.  Entitlement to an initial evaluation in excess of 10 
percent for low back strain 

(a) Governing regulations

Initially, the Board notes that the regulations governing 
evaluation of spine disabilities were revised during the 
pendency of the Veteran's appeal.  As in effect when the 
Veteran submitted his claim, DC 5295, the Diagnostic Code 
under which the Veteran's low back strain was evaluated, 
provided a noncompensable rating for lumbosacral strain with 
only slight subjective symptoms.  A 10 percent rating 
required characteristic pain on motion.  A 20 percent rating 
required muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position, and a 40 percent rating required severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
Part 4, DC 5295.

5292 provided that mild limitation of motion of the lumbar 
spine warranted a 10 percent evaluation.  Moderate limitation 
of motion of the lumbar spine warranted a 20 percent 
evaluation.  Severe limitation of motion of the lumbar spine 
warranted a 40 percent evaluation.  38 C.F.R. § 4.71a, DC 
5292 (prior to Sept. 26, 2003). 

Under the Diagnostic Codes and rating criteria in effect when 
the Veteran submitted his claim, only DC 5293, used to 
evaluate intervertebral disc disease, provided a rating in 
excess of 40 percent.  DC 5293 was revised, effective 
September 23, 2002. See 67 Fed. Reg. 54,345-349 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a, DC 5293).  The amended 
criteria provides that evaluation may be based on 
incapacitating episodes.  DC 5293 was renumbered as DC 5242 
effective in September 2003.  A 60 percent evaluation under 
DC 5293, or DC 5242, as revised, is the maximum schedular 
evaluation available for lumbar disability based on 
incapacitating episodes.

The criteria for evaluating disabilities of the spine were 
further revised in 2003.  Under the amendment to the Rating 
Schedule that became effective September 26, 2003, a general 
rating formula was instituted for evaluating diseases and 
injuries of the spine, including lumbosacral strain under 
Diagnostic Code 5237, degenerative arthritis of the spine of 
the spine under Diagnostic Code 5242, or intervertebral disc 
syndrome under Diagnostic Code 5243.  See 68 Fed. Reg. 
51,454, 51,456-57 (Aug. 27, 2003) (effective Sept. 26, 2003).  

Under this version, disabilities of the spine are to be 
evaluated either under the new general rating formula for 
diseases and injuries of the spine or under the formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes, which became effective on September 23, 2002.  

Under the Formula for Rating Incapacitating Episodes, if 
there are incapacitating episodes having a total duration of 
at least 1 week but less than 2 weeks, a 10 percent rating is 
warranted; if at least 2 weeks but less than 4 weeks, a 20 
percent rating.  A 40 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, and a 60 percent evaluation 
is assigned for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 38 
C.F.R. § 4.71a, Formula for Rating Incapacitating Episodes, 
Note (1).

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Higher evaluations requires 
greater limitation of thoracolumbar spine motion.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  See also Plate V, 38 
C.F.R. § 4.71a.

A rating for degenerative arthritis established by radiologic 
findings should be based on the limitation of motion of the 
affected joints, unless the limitation is noncompensable.  38 
C.F.R. § 4.71a, DC 5003.  If the limitation is 
noncompensable, a rating of 10 percent is for application for 
each such major joint affected by limitation of motion, to be 
combined, not added, under DC 5003.

(b) Facts and analysis

November 2000 outpatient treatment records disclose that the 
Veteran reported tenderness of the lumbar paraspinal muscles 
and at the sciatic notch, exacerbated with anterior flexion 
of the right leg.  Magnetic resonance imaging (MRI) of the 
lumbar spine conducted in January 2001 disclosed degenerative 
disc disease, L2-L3 and L3-L4, central, and slightly right-
sided disc herniation at L5-S1, bulging annulus L2-L3.  The 
Veteran was using naproxen for pain relief.

On VA examination conducted in May 2002, the Veteran reported 
fatigue of the low back and intermittent sharp muscle pain, 
but denied pain radiating down the legs.  Flexion of the 
thoracolumbar spine was to 70 degrees.  The Veteran's range 
of motion included 15 degrees of extension and 17 degrees of 
right and left bending.  There was pain at the limitation of 
flexion.  The examiner opined, in a June 2002 addendum, that 
the Veteran did not yet have objective findings of 
radiculopathy.

The Veteran's reserve service records, through April 2004, 
are devoid of complaints of back pain or treatment of back 
pain.

On VA examination conducted in January 2008, the Veteran 
reported recurrent episodes of back pain, usually lasting an 
hour, often brought on by prolonged sitting, usually 
occurring one to six times per week.  He reported some 
benefit from taking naproxen or lying down when he had pain.  
The Veteran was working as a police officer.  His gait was 
normal.  Neurologic examination disclosed no abnormality to 
touch, pinprick, or vibration, and there was no abnormality 
of deep tendon reflexes.  Flexion was to 75 degrees, 
extension to 30 degrees, right and left later flexion to 30 
degrees, and right and left rotation to 45 degrees.  The 
examiner did not state the Veteran's range of right and left 
rotation, but did not indicate that there was any limitation 
in this plane.  There was mild tenderness over the lumbar 
spine.  Repetitive flexion and extension did not increase 
pain or affect strength, coordination, or sensation.

The evidence establishes that the Veteran has not experienced 
incapacitating episodes, so he is not entitled to an initial 
evaluation in excess of 10 percent under the formula for 
evaluating incapacitating episodes.  DC 5243 (as in effect 
from September 2002).  No medical provider has identified any 
neurologic abnormality or assigned a diagnosis of a 
neurologic disorder, so the Veteran is not entitled to a 
separate, compensable evaluation for neurologic disability.  
DC 5237-5243.  

The Veteran's current symptoms of the service-connected back 
disability consist of pain and limitation of motion.  
Limitation of flexion to 70 to 75 degrees, and complaints of 
pain, are encompassed within the 10 percent evaluation 
currently assigned under DC 5243, previously assigned under 
DC 5295.  A 20 percent evaluation is warranted if there is 
limitation of flexion to 60 degrees.  DCs 5243, 5237.  
However, the Veteran has not been limited to 60 degrees or 
less of flexion at the time of any VA examination, nor has 
such limitation been noted by an outpatient treatment 
provider.  The evidence that the Veteran has 15 degrees of 
extension and 17 degrees of right and left bending, in 
addition to at least 70 degrees of flexion, establishes that 
he has combined motion of the thoracolumbar spine in excess 
of 120 degrees (70 degrees of flexion + 15 degrees of 
extension = 85 degrees + 17 degrees of right bending +17 
degrees of left bending = 118 degrees, on VA examination in 
2002, with right and left lateral rotation not specified, but 
with right and left lateral rotation of 45 degrees each on VA 
examination in 2008, for a total combined range of motion of 
208 degrees).  

The examiner who conducted the 2008 VA examination provided 
objective evidence that the Veteran did not have increased 
pain or limitation of motion, or other functional loss, with 
repetitive motion.  Therefore, an increased initial 
evaluation in excess of 10 percent is not warranted on the 
basis of pain with motion or other functional loss.  DCs 
5237, 5243 (2009); DC 5292 (prior to September 26, 2003).

The Board is unable to find objective evidence of symptoms 
which warrant an evaluation in excess of 10 percent under any 
applicable diagnostic code, either as in effect when the 
Veteran submitted his 1999 claim, or as revised in 2002 or 
2003.  Even though there is objective evidence that MRI 
examination of the Veteran's back discloses several objective 
abnormalities, the Veteran's service-connected disability is 
not currently manifested by any symptoms which warrants an 
initial evaluation in excess of 10 percent during any portion 
of the appeal period.  The preponderance of the evidence is 
against a higher initial evaluation during this period.  
There is no evidence of impairment of industrial capability 
beyond a level consistent with the assigned schedular 
evaluation, as the Veteran has not indicated that he works 
less than full-time or loses time from work as a result of 
the service-connected spinal disability.  Therefore, the 
Board is not required to address whether the Veteran is 
entitled to an increased evaluation on an extraschedular 
basis.  See 38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996).  

As the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim for an increased initial evaluation must be denied.  

2.  Entitlement to a compensable initial evaluation for right 
shoulder

(a) Governing regulations

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 
90 degrees, and internal rotation from 0 degrees to 90 
degrees.  38 C.F.R. § 4.71, Plate I.  

DC 5200 provides that ankylosis of the scapulohumeral 
articulation is to be rated as follows: favorable ankylosis, 
with abduction to 60 degrees, 30 percent for the major 
shoulder and 20 percent for the minor shoulder; intermediate 
ankylosis, between favorable and unfavorable, 40 percent for 
the major shoulder and 30 percent for the minor shoulder; 
unfavorable ankylosis, abduction limited to 25 degrees from 
side, 50 percent for the major shoulder and 40 percent for 
the minor shoulder.  38 C.F.R. § 4.71a.  

DC 5201 provides that limitation of motion of the arm at the 
shoulder level is rated 20 percent for the major shoulder and 
20 percent for the minor shoulder; limitation of motion of 
the arm midway between the side and shoulder level is rated 
as 30 percent for the major shoulder and 20 percent for the 
minor shoulder; limitation of motion of the arm to 25 degrees 
from the side is rated as 40 percent for the major shoulder 
and 30 percent for the minor shoulder. 

DC 5202 provides ratings for other impairment of the humerus, 
including malunion (with moderate deformity, 20 percent for 
the major shoulder and 20 percent for the minor shoulder; 
malunion of the humerus with marked deformity, rated as 30 
percent for the major shoulder and 20 percent for the minor 
shoulder), recurrent dislocations of the humerus at the 
scapulohumeral joint, with infrequent episodes, and guarding 
of movement only at the shoulder level, are rated as 20 
percent for the major shoulder and 20 percent for the minor 
shoulder.  Recurrent dislocations of the humerus at the 
scapulohumeral joint, with frequent episodes and guarding of 
all arm movements, are rated as 30 percent for the major 
shoulder and 20 percent for the minor shoulder.  Fibrous 
union of the humerus is rated as 50 percent for the major 
shoulder and 40 percent for the minor shoulder.  Nonunion of 
humerus (false flail joint) is rated as 60 percent for the 
major shoulder and 50 percent for the minor shoulder.  Loss 
of head of the humerus (flail shoulder) is rated as 80 
percent for the major shoulder and 70 percent for the minor 
shoulder.  38 C.F.R. § 4.71a. 

DC 5203 provides ratings for other impairment of the clavicle 
or scapula.  Malunion of the clavicle or scapula is rated as 
10 percent for the major shoulder and 10 percent for the 
minor shoulder.  Nonunion of the clavicle or scapula without 
loose movement is rated as 10 percent for the major shoulder 
and 10 percent for the minor shoulder; nonunion of the 
clavicle or scapula with loose movement is rated as 20 
percent for the major shoulder and 20 percent for the minor 
shoulder.  Dislocation of the clavicle or scapula with loose 
movement is rated as 20 percent for the major shoulder and 20 
percent for the minor shoulder.  DC 5203 provides an 
alternative rating based on impairment of function of the 
contiguous joint.  38 C.F.R. § 4.71a. 

(b) Facts and analysis

The Veteran service treatment records disclose that the 
Veteran was treated in service for low back pain on numerous 
occasions.  By a rating decision issued in March 2000, the RO 
granted service connection for low back strain and assigned a 
10 percent initial evaluation.  The Veteran has disagreed 
with this initial evaluation.  

November 2000 outpatient treatment records disclose that the 
Veteran had tenderness at the anterior aspect of the right 
acromioclavicular joint, exacerbated with anterior flexion of 
the right arm.  VA examination in May 2002 discloses that the 
Veteran complained of pain with cold weather or strenuous 
activity of the right shoulder.  He complained of decreased 
fluidity of right shoulder movement.  Abduction was to 131 
degrees, flexion to 134 degrees, and extension to 28 degrees.  
Internal rotation and external rotation were to approximately 
50 degrees.  Muscle strength tested manually was 4.5/5.  

The Veteran's reserve service records, through April 2004, 
are devoid of complaints of right shoulder pain or treatment 
of a right shoulder disorder.  

On VA examination conducted in January 2008, the Veteran 
reported that his right shoulder had again dislocated in 2002 
and was again treated conservatively.  There was no swelling, 
tenderness, instability, or guarding, and no spasm or pain on 
motion.  Flexion and abduction were from 0 degrees to 180 
degrees and internal and external rotation were from 0 to 90 
degrees.  Radiologic examination of the shoulder disclosed no 
abnormality of bone or soft tissues.  The examiner opined 
that the Veteran's right shoulder dislocation had resolved 
without sequellae, and that there were no current symptoms.  

The Board is unable to find objective evidence of symptoms 
which warrant a compensable evaluation at this time.  The 
Board finds that one episode of dislocation in service, and 
one episode in the eight years following the Veteran's 
discharge from active service, is not equivalent to 
"recurrent dislocation" which would warrant a compensable, 
20 percent evaluation.  The Veteran's limitation of flexion 
to 134 degrees, at the time of the 2002 VA examination, does 
not, even when considered with the Veteran's report of 
tenderness at the time of the 2002 VA examination, support a 
compensable evaluation for limitation of motion.

The Veteran's complaints of right shoulder tenderness and 
pain in 2002 are not disputed.  However, where the Veteran 
has pain without radiologic abnormality, a compensable 
evaluation under DC 5003 is not warranted.  The Veteran's 
range of motion of the right shoulder is far in excess of the 
range which would warrant a compensable evaluation, even 
considering limitation due to pain.  DC 5201.  The Board is 
unable to find a criterion under any Diagnostic Code which 
would support a compensable evaluation.  

The Board notes that, although the Veteran's right shoulder 
was described as asymptomatic at the 2008 VA examination, the 
Veteran did report pain and loss of "fluidity" of motion at 
the time of the 2002 VA examination.  The Board as considered 
the totality of symptoms at the time of the 2002 VA 
examination, but finds that the Veteran's pain, limitation of 
flexion to 134 degrees, subjective loss of "fluidity" of 
motion, and slight decrease in muscle strength do not warrant 
a compensable evaluation prior to the 2008 VA examination.  

The preponderance of the evidence is against a compensable 
initial evaluation.  There is no evidence of impairment of 
industrial capability beyond a level consistent with the 
assigned schedular evaluation, as the Veteran has not 
indicated that he works less than full-time or loses time 
from work as a result of the service-connected shoulder 
disability.  Therefore, the Board is not required to address 
whether the Veteran is entitled to an increased evaluation on 
an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1); Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996).  

As the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
A compensable evaluation for right (major) shoulder 
disability is not warranted.


ORDER

The appeal for an initial evaluation in excess of 10 percent 
for low back strain, degenerative disc disease, L2-L3 and L3-
L4, central, and slightly right-sided disc herniation at L5-
S1, bulging annulus, L2-L3, is denied.

The appeal for a compensable initial evaluation for 
residuals, dislocated right (dominant) shoulder, is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


